        Case 20-21135-jrs                 Doc 5 Filed 08/21/20 Entered 08/21/20 07:30:16                                          Desc Ch 11
                                            SubV First Mtg Corp/Part Page 1 of 2

Information to identify the case:
Debtor
                Bramlett Mechanical Company, Inc.                                           EIN 58−2385678
                Name


United States Bankruptcy Court Northern District of Georgia                                 Date case filed for chapter 11 8/20/20
Court website: www.ganb.uscourts.gov
Case number: 20−21135−jrs

Official Form 309F2 (For Corporations or Partnerships under Subchapter V)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   02/20

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 12 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov). Copy fees or access charges may apply. A free automated response
system is available at 866−222−8029 (Georgia Northern). You must have case number, debtor name, or SSN when calling.

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.

  1. Debtor's full name                       Bramlett Mechanical Company, Inc.


  2. All other names used in the
     last 8 years


  3. Address                                  1060 Carl Bramlett Road
                                              Winder, GA 30680

  4. Debtor's attorney                        Jonathan D. Clements                                       Contact phone 770−531−0007
       Name and address                       Kelley & Clements
                                              P.O. Box 2758                                              Email: jclements@kelleyclements.com
                                              Gainesville, GA 30503

  5. Bankruptcy trustee                       Cameron M. McCord (Sub V Trustee)
      Name and address                        Chapter 11 Subchapter V Trustee                            Contact phone 404−564−9300
                                              Jones & Walden LLC
                                              699 Piedmont Ave NE                                        Email: cmccord@joneswalden.com
                                              Atlanta, GA 30308

  6. Bankruptcy clerk's office                M. Regina Thomas                                           Office Hours: 8:00 a.m. − 4:00 p.m.
      Documents in this case may be filed     Clerk of Court
      at this address.                                                                                   Court website: www.ganb.uscourts.gov
      You may inspect all records filed in    Room 120 Federal Building
      this case at this office or online at   121 Spring Street, SE
      www.pacer.gov.                          Gainesville, GA 30501                                      Contact phone 678−450−2700


                                                                                                           For more information, see page 2 >




Official Form 309F2 (For Corporations or Partnerships under Subchapter V)                Notice of Chapter 11 Bankruptcy Case                         page 1
        Case 20-21135-jrs                    Doc 5 Filed 08/21/20 Entered 08/21/20 07:30:16                                        Desc Ch 11
                                               SubV First Mtg Corp/Part Page 2 of 2
Debtor Bramlett Mechanical Company, Inc.                                                                                  Case number 20−21135−jrs


  7. Meeting of creditors                                                                                 Location:
      The debtor's representative must    September 16, 2020 at 02:00 PM
      attend the meeting to be questioned                                                                 Meeting will be telephonic. To attend,
      under oath.                         The meeting may be continued or adjourned to a later            Dial: 888−687−1585 and enter:
      Creditors may attend, but are not   date. If so, the date will be on the court docket.              1550203, when prompted for
      required to do so. Cellular phones                                                                  participation code.
      and other devices with cameras are
      not allowed in the building.
      Status Conference                       October 8, 2020 at 10:30 AM                                 Location:
      The status conference that 11                                                                       Courtroom 103, Federal Building, 121
      U.S.C. § 1188(a) requires shall be                                                                  Spring Street, SE, Gainesville, GA
      held on:                                                                                            30501


  8. Proof of claim deadline                  Deadline for filing proof of claim
                                              for all creditors (except a governmental unit): October 29, 2020
                                              A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
                                              at www.uscourts.gov or any bankruptcy clerk's office.
                                              Your claim will be allowed in the amount scheduled unless:
                                              • your claim is designated as disputed, contingent, or unliquidated;
                                              • you file a proof of claim in a different amount; or
                                              • you receive another notice.
                                              If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                              must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                              You may file a proof of claim even if your claim is scheduled.
                                              You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.
                                              Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                              proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer
                                              can explain. For example, a secured creditor who files a proof of claim may surrender important
                                              nonmonetary rights, including the right to a jury trial.


  9. Exception to discharge                   If § 523(c) applies to your claim and you seek to have it
     deadline                                 excepted from discharge, you must start a judicial
      The bankruptcy clerk's office must      proceeding by filing a complaint by the deadline stated
      receive a complaint and any             below.
      required filing fee by the following    Deadline for filing the complaint:
      deadline.


                                               If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
  10. Creditors
      address
                with a foreign                 extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                               have any questions about your rights in this case.


                                              Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                              court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
  11. Filing a Chapter 11
      bankruptcy case
                                              and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                              hearing, and you may object to confirmation of the plan and attend the confirmation hearing. The debtor will
                                              generally remain in possession of the property and may continue to operate the debtor's business.


                                              Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                              debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
  12. Discharge of debts                      debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                              discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
                                              paying thefiling fee in the bankruptcy clerk's office by the deadline.




Official Form 309F2 (For Corporations or Partnerships under Subchapter V)                 Notice of Chapter 11 Bankruptcy Case                          page 2
